996 F.2d 1072
NORTH ALABAMA EXPRESS., an Alabama Corporation;  AAA CooperTransportation, Inc., an Alabama Corporation, Petitioners,Alabama Public Service Commission;  Milan Express, Inc., Intervenors,v.The INTERSTATE COMMERCE COMMISSION and the United States ofAmerica, Respondents,Averitt Express, Inc.;  Deaton, Inc., Intervenors.
No. 91-7662.
United States Court of Appeals,Eleventh Circuit.
June 30, 1993.

George M. Boles, Weaver, Boles & Elmore, Birmingham, AL, for Neely & North Alabama Exp.
Robert C. Black, Montgomery, AL, for AAA Cooper.
Suellen Powers Lambert, Alabama Public Service Com'n, Montgomery, AL, for Alabama Public Service Com'n-internor.
Gerald D. Colvin, Jr., Bishop, Colvin, Johnson & Kent, Birmingham, AL, for Milan Exp., Inc.
Sidney L. Strickland, Secretary, I.C.C., Michael Martin, U.S. Atty. Gen., Robert B. Nicholson, Dept. of Justice, Washington, DC, for I.C.C. & U.S.A.
Robert L. Baker, Buck & Baker, Nashville, TN, for Averitt Exp., Inc.
Kim D. Mann, Shawn, Berger & Mann, Washington, DC, for Deaton, Inc.
Petition for Review of an Order of the Interstate Commerce Commission.
(ICC No. MC-F-19804.)
ON PETITION FOR REHEARING
(Opinion Sept. 3, 1992, 11th Cir., 971 F.2d 661)
Before EDMONDSON, Circuit Judge, RONEY* and GIBSON**, Senior Circuit Judges.
PER CURIAM:


1
The following sentence is withdrawn from our opinion in this case:


2
For instance, the ICC could not approve the transfer of intrastate routes in Alabama if the only other aspects of the transaction involved interstate routes between Oregon and California.


3
North Alabama Exp., Inc. v. I.C.C., 971 F.2d 661, 665 (11th Cir.1992).   Otherwise, the petitions for rehearing filed by respondent Interstate Commerce Commission and intervening respondent Averitt Express, Inc. are denied.



*
 See Rule 34-2(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit


**
 Honorable Floyd R. Gibson, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by designation